Exhibit 10.3

<Date>

<Name of Grantee>
c/o CopyTele, Inc.
900 Walt Whitman Road
Melville, New York  11747

          RE:       Grant of Non-Qualified Option To Director Participant

Dear <Name of Grantee>:

          On July 15, 2010, the Board of Directors of CopyTele, Inc. (the
"Company") adopted the CopyTele, Inc. 2010 Share Incentive Plan (the "Plan").
The Plan provides for the automatic grant of non-qualified stock options to
non-employee directors ("Director Participant") of the Company. Upon your
election to the Board of Directors you were granted an Option (as defined below)
to purchase _______ shares of Common Stock, par value $.01 per share ("Common
Stock"), of the Company on the date of the Annual Meeting of Shareholders of the
Company at which you were elected. A copy of the Plan is annexed hereto and
shall be deemed a part hereof as if fully set forth herein. Unless the context
otherwise requires, all terms defined in the Plan shall have the same meaning
when used herein.

           1.       The Company hereby grants to you, as a matter of separate
inducement and not in lieu of any salary or other compensation for your
services, the right and option (the "Option") to purchase, in accordance with
the terms and conditions set forth in the Plan, but subject to the limitations
set forth herein and in the Plan, an aggregate of ______ shares of Common Stock
of the Company at a price of $_____ per share, such option price being, in the
judgment of the Stock Option Committee, not less than one hundred percent (100%)
of the fair market value of such share at the date hereof.

          Notwithstanding, the foregoing, it is specifically understood by you
that no warranty is made to you with respect to the value of such shares. The
Non-Qualified Option is not intended to qualify as an "incentive stock option"
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended. The Non-Qualified Option shall be referred to herein as the "Option".

           2.       Subject to the provisions and limitations of section 7 of
the Plan, the Option may be exercised by you, on a cumulative basis, during a
period of four (4) years commencing one (1) year from the date hereof and
terminating at the close of business on ________.

           3.        In no event shall you exercise the Option for a fraction of
a share or for less than one hundred (100) shares (unless the number purchased
is the total balance for which the Option is then exercisable).



1

--------------------------------------------------------------------------------





           4.       The unexercised portion of the Option granted herein will
automatically and without notice terminate and become null and void upon the
expiration of five (5) years from the date of the grant of the Option. In the
event your service as director of the Company is terminated prior to the
expiration of five (5) years from the date hereof, this Option shall, to the
extent not theretofore exercised, terminate and become null and void, except to
the extent described below; provided, however, that none of the events described
below shall extend the period of exercisability of the Option beyond five (5)
years from the date hereof:

          (a)       if you die, the Option shall, to the extent not theretofore
exercised, remain exercisable for five (5) years after your death, by your
legatee, distributee, guardian or legal or personal representative.

          (b)       if your directorship is terminated by reason of your
disability, voluntary retirement or failure of the Company to retain or nominate
you for re-election, provided you are otherwise eligible, unless due to any act
of fraud, embezzlement or the like, while you are entitled to exercise the
Option, the Option shall, to the extent not theretofore exercised, remain
exercisable for five (5) years after the date of such termination of service in
the case of termination by reason of voluntary retirement or failure of the
Company to retain or nominate you for re-election and five (5) years after the
date of termination of service in the case of termination by reason of
disability; and

          (c)       if you die during the five (5) year period specified in
clause (b) above and at a time when you were entitled to exercise the Option,
your legal representative, or such person who acquired the Option by reason of
your death may, not later than five (5) years from your date of death, exercise
the Option, to the extent not theretofore exercised, in respect of any or all of
such number of shares subject to the Option.

           5.       The Option is transferable by will or the laws of descent
and distribution. The Option may be transferred by you solely to your spouse,
siblings, parents, children and grandchildren or trusts for the benefit of such
persons or partnerships, corporations, limited liabilities companies or other
entities owned solely by such persons, including trusts for such persons,
subject to any restriction included in the award of the Option. The Option may
not be pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar
proceeding. Any attempted assignment, pledge, hypothecation or other disposition
of the Option contrary to the provisions hereof, and the levy of any attachment
or similar proceeding upon the Option, shall be null and void and without
effect.

           6.       Any exercise of the Option shall be in writing addressed to
the Corporate Secretary of the Company at the principal place of business of the
Company, specifying the number of shares to be purchased. The purchase price for
the shares being purchased shall be delivered to the Corporate Secretary at the
time such writing is so delivered.



2

--------------------------------------------------------------------------------





           7.       If the Company, in its sole discretion, shall determine that
it is necessary, to comply with applicable securities laws, the certificate or
certificates representing the shares purchased pursuant to the exercise of the
Option shall bear an appropriate legend in form and substance, as determined by
the Company, giving notice of applicable restrictions on transfer under or in
respect of such laws.  

           8.       You hereby covenant and agree with the Company that if, at
the time of exercise of the Option, there does not exist a Registration
Statement on an appropriate form under the Securities Act of 1933, as amended
(the "Act"), which Registration Statement shall have become effective and shall
include a prospectus which is current with respect to the shares subject to the
Option, (i) that you are purchasing the shares for your own account and not with
a view to the resale or distribution thereof, (ii) that any subsequent offer for
sale or sale of any such shares shall be made either pursuant to (x) a
Registration Statement on an appropriate form under the Act, which Registration
Statement shall have become effective and shall be current with respect to the
shares being offered and sold, or (y) a specific exemption from the registration
requirements of the Act, but in claiming such exemption, you shall, prior to any
offer for sale or sale of such shares, obtain a favorable written opinion from
counsel for or approved by the Company as to the applicability of such exemption
and (iii) that you agree that the certificates evidencing such shares shall bear
a legend to the effect of the foregoing.

          This agreement is subject to all terms, conditions, limitations and
restrictions contained in the Plan, which shall be controlling in the event of
any conflicting or inconsistent provisions.

          By your acceptance hereof, you agree to reimburse the Company for any
taxes required by any government to be withheld or otherwise deducted and paid
by the Company in respect of the issuance or disposition of the shares subject
to the Option. In lieu thereof, the Company shall have the right to withhold the
amount of such taxes from any other sums due or to become due from the Company
to you.  The Company may, in its discretion, hold the stock certificate to which
you are entitled upon the exercise of the Option as security for the payment of
such withholding tax liability, until cash sufficient to pay that liability has
been accumulated. In addition, at any time that the Company becomes subject to a
withholding obligation under applicable law with respect to the exercise of the
Option (the "Tax Date") you may elect to satisfy, in whole or in part, your
related personal tax liabilities (an "Election") by (a) directing the Company to
withhold from shares issuable in the related exercise either a specified number
of shares or shares having a specified value (in each case not in excess of the
related personal tax liabilities), (b) tendering shares previously issued
pursuant to the exercise of the Option or other shares of the Company's common
stock owned by you, or (c) combining any or all of the foregoing options in any
fashion. An Election shall be irrevocable. The withheld shares and other shares
tendered in payment shall be valued at their fair market value on the Tax Date.
The Company may disapprove of any Election, suspend or terminate the right to
make Elections, provide that the right to make Elections shall not apply to
particular shares or exercises, or impose additional conditions or restrictions
on the right to make an Election as it shall deem appropriate. In addition, you
authorize the Company to effect any such withholding upon exercise of the Option
by retention of shares issuable upon such exercise having a fair market value at
the date of exercise which is equal to the amount to be withheld; provided,
however, that the Company is not authorized to effect such withholding without
your prior written consent if such withholding would subject you to liability
under Section 16(b) of the Securities Exchange Act of 1934.



3

--------------------------------------------------------------------------------





          Please indicate your acceptance of all the terms and conditions of the
Option and the Plan by signing and returning a copy of this letter.



Very truly yours, COPYTELE, INC.   By: ___________________     ACCEPTED:  
_________________________ Signature of Director   _________________________ Name
of Director     Date: __________



4

